Citation Nr: 0823031	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial disability rating in excess of 
30 percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to special monthly compensation based on 
being housebound.

4.  Entitlement to special monthly compensation based on a 
need for the regular aid and attendance of another person.

5.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in June 2004, August 2005 
and July 2006, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

In June 2007, the Board remanded the issues of entitlement to 
increased initial disability ratings for peripheral 
neuropathy of the bilateral lower extremities and entitlement 
to special monthly compensation based on being housebound for 
additional evidentiary and procedural development.  

In September 2007, the RO issued a supplemental statement of 
the case which granted separate increased initial disability 
ratings of 30 percent for the veteran's peripheral neuropathy 
of the right and left lower extremities, effective from 
October 2000.  The veteran has since maintained his 
disagreement with the newly assigned disability ratings.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that the 
veteran is presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum benefit is awarded).

The Board's June 2007 remand also instructed the RO to issue 
a statement of the case addressing the issues of entitlement 
to special monthly compensation based on a need for the 
regular aid and attendance of another person and entitlement 
to a certificate of eligibility for specially adapted housing 
or a certificate of eligibility for a special home adaptation 
grant.  See Manlicon v. West, 12 Vet. App. 238 


(1999).  In February 2008, the RO issued statements of the 
case addressing these issues, and later that same month, the 
veteran timely perfected his appeal.

The issues concerning the veteran's claims for special 
monthly compensation based on a need for the regular aid and 
attendance of another person or based on being housebound are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's peripheral neuropathy of the left lower extremity 
has been manifested by no more than severe 
incomplete paralysis of the left anterior crural nerve 
(femoral).  

2.  Since the initial grant of service connection, the 
veteran's peripheral neuropathy of the right lower extremity 
has been manifested by no more than severe 
incomplete paralysis of the right anterior crural nerve 
(femoral).  

3.  The veteran has effectively lost the use of both of his 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, due to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2007).

2.  The criteria for an initial disability rating in excess 
of 30 percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2007).

3.  The criteria for entitlement to assistance in acquiring 
specially adapted housing have been met, thereby precluding a 
special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 
5107 (West 2002); 38 C.F.R. §§ 3.350(a), 3.809(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  

As for the veteran's claims seeking increased initial 
disability ratings for his service-connected peripheral 
neuropathy of the bilateral lower extremities, these issues 
arise from his disagreement with the initial evaluations 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  The Board further notes that an 
RO letter, dated in September 2004, provided notice of the 
required elements of the veteran's claims for increased 
ratings herein, which was later followed by the 
readjudication of the claims in a September 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 


by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  

As for the veteran's remaining claim addressed herein, the 
RO's letters to the veteran, dated in December 2005 and May 
2006, both of which were prior to the initial adjudication of 
the claim, satisfied the duty to notify provisions relating 
to the veteran's claims for entitlement to specially adapted 
housing and/or special home adaptation grant, pursuant to 38 
U.S.C.A. § 2101(a), (b).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  

As for all of the claims addressed herein, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
Moreover, there is no prejudice to the veteran because the 
preponderance of the evidence is against the assignment of 
increased evaluations.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Furthermore, the Board's decision herein 
grants the veteran entitlement to assistance in acquiring 
specially adapted housing.  Thus, for the reasons addressed 
above, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment 


records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
provided with multiple VA examinations to ascertain the 
severity of his service-connected conditions.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking increased initial disability ratings 
for his service-connected peripheral neuropathy of the left 
and right lower extremities.  He is also claiming entitlement 
to specially adapted housing and/or special home adaptation 
grant, pursuant to 38 U.S.C.A. § 2101(a), (b).

A.  Increased Initial Disability Ratings for
Bilateral Peripheral Neuropathy of the Lower Extremities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of 


any disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Although the regulations 
do not give past medical reports precedence over current 
findings, the Board is to consider the veteran's medical 
history in determining the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In this case, the RO has assigned separate 30 percent 
disability ratings for the veteran's peripheral neuropathy of 
the right and left lower extremities, effective from October 
2000.  The veteran has appealed this decision seeking 
increased initial disability ratings.

The RO has rated the veteran's peripheral neuropathy of the 
right and left lower extremities pursuant to Diagnostic Codes 
8599-8526.  When an unlisted residual condition is 
encountered which requires an analogous rating, the first two 
digits of the diagnostic code present that part of the rating 
schedule most closely identifying the bodily part or system 
involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  38 C.F.R. § 4.27 
(2007).  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  

Diagnostic Code 8526 pertains to paralysis of the anterior 
crural nerve (femoral).  38 C.F.R. § 4.124a.  Under 
Diagnostic Code 8526, a 30 percent rating is assigned for 
severe incomplete paralysis of the anterior crural nerve 
(femoral).  The next highest rating, a 40 percent disability 
rating, is warranted when there is complete paralysis of the 
quadriceps extensor muscles.

The Board has reviewed all the evidence set forth previously 
and finds that the veteran's peripheral neuropathy of the 
right and left lower extremities does not warrant a higher 
initial rating.  Specifically, since the initial grant of 
service connection, effective October 2000, the veteran's 
service-connected peripheral neuropathy of the right and 
lower extremities has been manifested by no more than severe 
incomplete paralysis of the left anterior crural nerve 
(femoral).  

A treatment report, dated in October 2004, noted that 
physical examination of the lower extremities revealed a poor 
active range of motion with muscle strength of 2/5.  The 
report noted that the veteran was performing his activities 
of daily living by himself using one upper extremity support 
or cane.  It also noted that he was able to ambulate 45 to 50 
feet with a front wheeled walker, and indicated that he used 
a cane for all indoor/household ambulation.  The report 
further noted that the veteran's gait was very slow, and that 
there was no outward demonstration of pain, no facial 
expression or decrease weight bearing or stance time, despite 
complaints of pain in the lower extremities.

A treatment summary letter, dated in June 2005, was received 
from T. Werner, M.D.  In his letter, Dr. Werner indicated 
that while the veteran has significant symptoms in his lower 
extremities were severe, he did not meet the criteria for 
complete paralysis.

A neurological consultation report, dated in July 2006, noted 
that the veteran could ambulate only about 10 or 20 feet at 
home, and that he used a wheelchair.  Physical examination 
revealed motor strength in the lower extremity of 5/5.  
Sensory examination revealed light tough and pinprick 
examinations were preserved.  He had an area of hyperesthesia 
in the lower extremities and vibration sensors were 


impaired over the toes.  Deep tendon reflexes were uniformly 
hyperreflexic.  The report concluded with diagnoses of failed 
back syndrome with chronic pain and burning feet syndrome 
with peripheral neuropathy.

The report of an electromyogram of the right lower extremity, 
performed in August 2006, revealed findings consistent with 
an old or chronic L5 (post operative status) radiculopathy.  

A treatment report, dated in December 2006, noted that the 
veteran was not pain free, but was able to function.  The 
report indicated that he was taking Morphine and Tylenol 3 
for pain in the lower extremities.

A treatment report, dated in June 2007, noted the veteran's 
complaints of burning feet syndrome.  Physical examination 
revealed a cooperative, wheelchair bound male, who was able 
to ambulate to the examination table.  Motor strength testing 
in his lower extremities revealed 4/5 strength, and there was 
no atrophy or fasciculations noted.  Deep tendon reflexes 
were diminished, with knee and ankles listed as absent.  His 
gait was slow and guarded.  The report concluded with an 
impression of failed back syndrome with chronic pain.

The veteran's most recent VA neurological examination, 
performed in August 2007, noted that he was able to walk a 
short distance, from his bed to his wheelchair.  The report 
indicated that he uses an electric cart, a power chair, a 
cane, and occasionally a walker to ambulate.  Physical 
examination revealed moderate to severe weakness in both 
legs, and muscle strength testing in both lower extremities 
was 2-3/5.  In addition, pin prick testing revealed a mild 
decrease in sensation of over both lower legs, and his deep 
tendon reflexes were all decreased.  Muscle tone and muscle 
bulk of the lower extremities were listed as normal.  In 
addition, light touch, vibratory sense, and position sense 
were all reported as normal.  The report concluded with 
diagnoses of peripheral neuropathy, both lower legs, and mild 
degenerative joint disease of both knees.  The VA examiner 
opined that the veteran's lower extremity symptoms were 
likely coming from his back.  The VA 


examiner further noted that these conditions have resulted in 
weakness and sensation changes of both legs.  

A treatment report, dated in September 2007, noted that the 
veteran continued to struggle with mobility.  The report 
noted that he could only take a few steps without the use of 
assistance.

After reviewing the veteran's claims folders, the Board finds 
that the evidence of record does not establish that an 
increased rating is warranted.  Specifically, the evidence 
reveals that the veteran's peripheral neuropathies of the 
left and right lower extremity are no worse than a severe 
incomplete paralysis of the anterior crural nerve (femoral).  
The veteran is not entitled to a 40 percent rating for his 
peripheral neuropathy of either lower extremity as there is 
no medical evidence of record suggesting that the veteran has 
a complete paralysis of quadriceps extensor muscle of the 
right or left lower extremity.  Accordingly, the Board 
concludes that the evidence on file does not support 
assignment of an evaluation higher than 30 percent at any 
time since the original award of service connection, 
effective October 16, 2000.  The veteran's claims for higher 
initial ratings are therefore denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is inapplicable, 
and the claims must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to a Certificate of Eligibility for Specially 
Adapted Housing or a Certificate of Eligibility for a Special 
Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; 


(C) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury or the loss or 
loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (D) The loss, or loss of use, of both upper extremities 
such as to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

Service connection is in effect for post-traumatic stress 
disorder, anxiety and dysthymia, currently evaluated as 50 
percent; degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent; right lower extremity 
peripheral neuropathy, currently evaluated as 30 percent; 
left lower extremity peripheral neuropathy, currently 
evaluated as 30 percent; left knee degenerative changes, 
currently evaluated as 20 percent; right knee degenerative 
changes, currently evaluated as 20 percent; and 
noncompensable evaluations assigned for tonsillectomy, status 
post excision of an indurated cyst on the lumbosacral spine, 
and status post right inguinal herniorrhaphy.  The veteran's 
service-connected disorders have a combined evaluation for 
compensation of 90 percent.  A total rating for compensation 
purposes based upon individual unemployability was granted 
from July 31, 2002.

In this case, the medical evidence shows that the veteran's 
service-connected disabilities, including degenerative disc 
disease of the lumbar spine, right knee pain 


with degenerative changes, left knee pain with degenerative 
changes, peripheral neuropathy of the right lower extremity, 
and peripheral neuropathy of the left lower extremity, have a 
combined effect on his lower extremities so as to effectively 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  

A treatment report, dated in September 2007, noted that the 
veteran could only take a few steps without the use of 
assistance.  The report of his most recent VA peripheral 
neuropathy examination, performed in August 2007, noted that 
he was only able to ambulate a few feet, from his bed to his 
wheel chair.  The veteran was able to stand with a cane very 
slowly and precariously, but had to sit down because of 
moderate to severe weakness of both legs.  He exhibited 
moderate to severe weakness in both legs, and muscle strength 
testing in both lower extremities was 2-3/5.  A treatment 
report, dated in July 2006, noted that he could only ambulate 
10 to 20 feet at home.  Thus, while the veteran may be able 
to ambulate a very short distance without the use of 
assistance, the evidence of record clearly points to a 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion.  As 
such, with consideration of the benefit of the doubt, the 
Board concludes that the veteran's service-connected 
disabilities preclude locomotion.  See 38 C.F.R. § 3.809(d).  
Thus, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a) has been shown.  Having determined that 
the veteran is eligible for assistance under 38 U.S.C.A. § 
2101(a) for specially adapted housing, the law precludes an 
award of special home adaptation grant under 38 U.S.C.A. § 
2101(b).  Thus, his special home adaptation claim must be 
denied.


ORDER

An initial rating in excess of 30 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial rating in excess of 30 percent for peripheral 
neuropathy of the right lower extremity is denied.

Entitlement to a certificate of eligibility for specially 
adapted housing is granted.

The claim of entitlement to a certificate of eligibility for 
a special home adaptation is denied.


REMAND

The veteran is claiming entitlement to special monthly 
compensation based on a need for the regular aid and 
attendance of another person or by reason of being 
housebound.  

"Special monthly compensation" is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 


attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).  

On his most recent VA examination for peripheral nerves, the 
VA examiner noted that the veteran's service-connected 
disabilities had an effect on his usual daily activities.  
Specifically, the report noted that these conditions, 
including specifically his service-connected bilateral knee 
disorders and bilateral peripheral neuropathy of the lower 
extremities, had a moderate effect on his activities, 
including chores, bathing, dressing, and toileting.  The 
report further noted that these conditions had a mild effect 
on his grooming, and no effect on his feeding.  It also noted 
that the veteran sometimes needed help getting off the toilet 
due to weakness in his lower extremities.  A treatment 
report, dated in May 2005, indicated that the veteran injured 
his left lower extremity after falling because his legs gave 
out.  Moreover, the veteran filed numerous statements 
indicating that he required the assistance of another to 
perform his activities of daily living.

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  

Under these circumstances, the Board finds that the RO should 
attempt, with the assistance of the veteran, to update his 
post service treatment records and provide him with a new VA 
medical examination to determine whether he is need for 
regular aid and attendance of another person.

The Board finds the veteran's claims for special monthly 
compensation based on aid and attendance to be intertwined 
with his claim for special monthly compensation based on 
being housebound.  In making this determination, the Board 
points out that special monthly compensation at the aid and 
attendance rate, set forth at 38 U.S.C.A. § 1114 (l), is 
greater than special monthly compensation at the housebound 
rate, set forth at 38 U.S.C.A. § 1114 (s).  As such, granting 
the veteran's claim for special monthly compensation based on 
aid and attendance would render the claim for special monthly 
compensation at the housebound rate moot.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his service-connected 
disabilities since February 2008.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) 


identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  After the above is complete, the RO 
must afford the veteran an aid and 
attendance or housebound examination.  
The claims folder must be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and 
all clinical findings should be reported 
in detail.  The examiner is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
nature and extent of each of his 
service-connected disorders.  In this 
regard, the examiner must differentiate 
between the adverse symptomatology 
caused by the service-connected 
disorders and other nonservice-connected 
disorders.  If differentiation is not 
possible the examiner should state so.  
In considering whether the veteran is 
housebound or in need of aid and 
attendance the examiner may only 
consider the impact of the service-
connected disabilities.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 


examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims remaining 
on appeal must be readjudicated.  If any 
of the claims remain denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


